UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4274


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CASEY SEON BURNETT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Cameron McGowan Currie, Senior
District Judge. (4:99-cr-00006-CMC-5)


Submitted:   August 14, 2014                 Decided:   August 28, 2014


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Casey Seon Burnett pleaded guilty to bank robbery, in

violation of 18 U.S.C. § 2113(a) (2012), and possession of a

firearm in furtherance of a crime of violence, in violation of

18 U.S.C. § 924(c) (2012).              The district court sentenced Burnett

to a total of 200 months of imprisonment followed by five years

of supervised release.            Following his release, Burnett admitted

violating the terms of his supervised release, and the district

court revoked Burnett’s supervised release and sentenced him to

eleven months of imprisonment.                 During the revocation hearing,

the   court    expressed        concern    that   Burnett       would    not     receive

adequate long-term drug treatment outside of prison and relied

on Burnett’s need for medical care in explaining its sentence.

Burnett has appealed, arguing that the sentence imposed upon him

is    procedurally        unreasonable         because       the   district        court

improperly         considered     his     need    for    drug      treatment       while

incarcerated.        We hold that although the district court erred in

considering Burnett’s rehabilitative needs, the error did not

affect Burnett’s substantive rights.               We therefore affirm.

              We    review   a    sentence       imposed     as    a    result    of   a

supervised release violation to determine whether the sentence

was plainly unreasonable, generally following the procedural and

substantive         considerations        employed      in    reviewing        original

sentences.         United States v. Crudup, 461 F.3d 433, 437 (4th Cir.

                                           2
2006).      Moreover, although a district court must consider the

policy statements in Chapter Seven of the Sentencing Guidelines

along with the statutory requirements of 18 U.S.C. § 3583 (2012)

and 18 U.S.C. § 3553(a) (2012), “the court ultimately has broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.”             Id. at 439 (internal

quotation marks and citation omitted).

             “[18    U.S.C.]   Section     3582(a)      [(2012)]     precludes

sentencing courts from imposing or lengthening a prison term to

promote an offender’s rehabilitation.”              Tapia v. United States,

131 S. Ct. 2382, 2391 (2011); see also United States v. Bennett,

698 F.3d 194, 197-98 (4th Cir. 2012) (court may not consider

need for rehabilitation in imposing revocation sentence), cert.

denied, 133 S. Ct. 1506 (2013).            Here, Burnett “did not object

at the revocation hearing on the grounds asserted here,” and we

therefore review this issue for plain error.              Bennett, 698 F.3d

at 199.     To establish plain error, Burnett must demonstrate that

(1)   the   district   court   erred,     (2) the    error   was   plain,      and

(3) the     error   affected   his   substantial     rights.       Id.   at    200

(citing United States v. Olano, 507 U.S. 725, 732 (1993)).                    Even

if all three prongs are met, we have discretion to deny relief,

particularly when doing so “would not ‘result in a miscarriage

of justice.’”       Id. (quoting United States v. Robinson, 627 F.3d
941, 954 (4th Cir. 2010)).

                                      3
              In Bennett, we held that it is procedural error to

consider rehabilitative needs in sentencing a defendant to a

term of imprisonment at a revocation hearing.                          Bennett, 698 F.3d

at 200.       The district court in that case erred by improperly

considering the defendant’s needs for intensive substance abuse

treatment.       Id.      Despite          the     error,      we    affirmed     Bennett’s

sentence      because    the     procedural            error    did     not    affect     the

defendant’s substantial rights “by influencing the outcome of

the    sentencing      proceeding.”              Id.      Other       factors,    such     as

Bennett’s      criminal        acts        while       under        supervised     release,

“provided independent justification for the sentence.”                              Id. at

201.

              We have thoroughly reviewed the record and conclude

that in the case at hand the district court committed procedural

error    by   considering       Burnett’s          need     for      drug     treatment    in

determining his sentence.                  We nonetheless affirm because the

error   did    not   affect      Burnett’s          substantial         rights.      As    in

Bennett,      consideration           of     Burnett’s         rehabilitative           needs

“constituted only a minor fragment of the court's reasoning.”

Bennett, 698 F.3d at 201.             The district court properly relied on

other factors, like the need to promote respect for the law and

provide just punishment, in sentencing Burnett to eleven months’

incarceration.       Affirming Burnett’s sentence would therefore not



                                              4
affect     his   substantial    rights,     nor   would   it   result   in   a

miscarriage of justice.

            Accordingly, we affirm the judgment of the district

court.     We also deny Burnett’s motion to file a pro se reply

brief.     We dispense with oral argument because the facts and

legal    contentions   are     adequately   presented     in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                      AFFIRMED




                                      5